Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph P. Carrier on 09/09/2021. 

The application has been amended as follows: 
Replace lines 1-3 of claim 7 with the following:

A member for a semiconductor manufacturing device, comprising: an alumite base material including concavities defined therein, the concavities being irregular shaped cracks formed by heat treatment of the alumite base material; and a first layer formed by aerosol deposition on the alumite base material and including an yttrium compound, wherein 

Cancel claims 14-15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In addition to the reason for allowance listed in the Notice of Allowance mailed on 9/1/2021:
 
No prior art teaches the alumite base materials including concavities which being irregular shaped cracks formed by heat treatment of the alumite base material; and a first layer formed by aerosol deposition on the alumite base material, wherein a boundary of the first layer in the concavity and the alumite base materials being curved convex toward the outer surface of the first layer in the cross section. 

In particular, Eto et al. discloses crack is hardly generated in an alumite film in Par. 93, and using of anodic oxidation can prevent the generation of crack in Par. 95. Even when crack is generated, Eto does not discloses the crack boundary of the first layer in the concavity and the alumite base materials being curved convex toward the outer surface of the first layer in the cross section, nor there is any reason why a person with ordinary skills in the art would to modify the crack shape to have such a convex shaped boundary.  Eto also discloses the yttria protective film can be formed by unlimited different methods as shown in Par. 87, However the instant application identify the criticality of the aerosol deposition combined with heat treatment into forming the irregular shaped cracks boundary with curved convex toward the outer surface of the first layer. 
As explained in Par. 169 of PGPub of the instant application, “As described with respect to FIG. 14 to FIG. 19, the boundary of the first layer 20 in the concavity 10a and the alumite base material 10 can be curved by using the aerosol deposition method. For example, the fine particle included in the aerosol collides with the alumite base material 10, and thus a corner of the concavity (crack) of the anode oxide coating deforms, and the boundary of the first layer 20 in the concavity 10a and the alumite base material 10 is curved.” (lines 13-19, page 42)

For the above reason, claims 7-10, and 13 are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783